7-/6-/5-

                                                   FILED IN
                                            1ST COURT OF APPEALS
                                               HOUSTON, TEXAS
 ClBtKof1 Coofir                              JUL 22 2015
 f-itsr tounroFPlPPBAt'S                    CHRISTOPHER


 50/ fM/A/ srlifBT                         CLERK    p#r
 UoUS-Totf;tX "7 700£ -£066
 li', CasBaJo. Oh/3 -OQ?ll -OH
 T/liA/ fj(k IS65US
 fr^Ol H>-efLhlW) tMD'BhJhS



 Si/ij a:'??) iMfci-l'jflfi'hodfiy SE-ekiN* i*> Fo/imAtiohj
 oti rH^ STATUS o^Aiy Pbo-tt /IesPonsb 76 m
 fwoeits 1{L\£T TWhX mAs PYlbd &\tH iou/lo^FiC^
 S'lQ-Aoiq.j: IAsr pgctefeO' NorfcB P(Lom VOC/
 OC+.JLQ,0,0m STAfi*l§ ffCB ST^rUS Of /ny filESptyflSB
 To fih/bB&s IfiiGP vJAs;

li) Was bB^lilBoburhhs hi6r\/Er beetfD&iM
tX) {loyH Uf\$£ is ILzMy fabt s&rpdfiL sub/nissicrJ
Tft simply -see^To kno^ x? /My sr^/xs MM*
&B£iJ irwfeo fiy Submission QiL P£oi*!oiJ wi*t
zTF Hot is TH&kt Anv l\ppimiMM% Tim&
$>£TW££t) iSHBt) TUB Coi/frr files h mrrtf1 AW
rr is si/hrrttrrBV ofc p&ciD&>

Sifl . PUAsB Do dor CotOsioBfi Wis Leir&L As
l\ MfiJOMtfs AcriofJ; bar ftATHBAfi tiB^UBsr
pot irtfomnrtbrJ^s xr A/n APfio-st? ari^T
fif/6 Do a/oT Kno'vJ THF P/loOBsSBS By wHlcp
yov/i Lovht dPefrtrr&s*




               I^BspBarpt/ily j


               /mcCo*/*)£ll (/fljif

                 &£~£\li\\Bj-rx -77103
                                                             SAM- jmTrMlQ' T-K ?&&
                                                             RIO •'GRAMOE DISTRICT , -                      -
                                                               20 3UL 20X5           PM 3 L
    /K]cCotJfOBii yr\iY
    %ooi s* Bmily P^
     $>&0\/i\\£>-rx 11103
                                       JUL 2 2 2015
                                                              fldsrCovtor OPApfBAh
                                                                 ''tfous-roNt-ryi 11063--Jlo M
I                                       7!r700220&&SS           "j*j*T«l»fl'M|f«»J|J|#J|JI*"i«J|ff|l|l|t«ii|iji«i|lii*l.
                                                                                                                                    \
                     f     NOISI&IQ' S-NQIinXIJLSKl      I
                     " l.VNOI19a-ttUOa*99l4$fllf \
                     l    1VN-IIAIIU3 JO 1N3IAIJ.UV43Q   i
                    [ SVX31 Aa aaioa-dSNi ion
                                                                                                                           - •»¥.
                                                                                          /